Citation Nr: 0205954	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  94-40 941	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to July 9, 1990, for a 
100 percent rating for service-connected post-traumatic 
stress disorder (PTSD).

(Whether a June 1990 Board of Veterans Appeals (Board) 
decision denying an evaluation greater than 30 percent for 
PTSD contained clear and unmistakable error is the subject of 
a separate Board decision.)


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that action, the RO found that the 
veteran's service-connected PTSD was productive of a total 
impairment such as to warrant a total evaluation, effective 
November 20, 1991.  In a June 1996 rating decision, the RO 
determined that clear and unmistakable error existed in the 
November 1992 rating decision and that the proper effective 
date for the 100 percent rating was July 9, 1990.  By a March 
1998 decision, the Board affirmed the action of the RO, and 
found that the veteran was not entitled to an effective date 
prior to July 1990 for a 100 percent rating for his PTSD.

The veteran appealed the Board's March 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 1999 Order, the Court granted the Secretary's 
motion for a remand to consider a claim of clear and 
unmistakable error under Pub. L. 105-111 (Nov. 21, 1997), now 
codified in 38 U.S.C.A. § 7111 (West Supp. 2001) and 
38 C.F.R. §§ 20.1400-1411 (2001), in the June 1990 Board 
decision which was raised in the appellant's brief to the 
Court as well as readjudication of an earlier effective date 
based upon 38 U.S.C.A. § 5110(b)(2) and the Court's holding 
in Hazan v. Gober, 10 Vet. App. 511 (1997).  The Board's 
March 1998 decision was affirmed in part and vacated and 
remanded in part for proceedings consistent with the Court's 
decision.

The case was again before the Board in February 2000, at 
which time it was remanded for further development of the 
evidence.

The Board notes that, during the course of this appeal, the 
veteran relocated from New Jersey to West Virginia.  As such, 
the Huntington RO now has jurisdiction over this claim.


FINDINGS OF FACT

1.  In a June 1990, decision, the Board denied the veteran's 
claim for a rating in excess of 30 percent for his service-
connected PTSD.

2.  The veteran's claim which lead to the June 1990 Board 
decision was received on February 27, 1987.


CONCLUSION OF LAW

An effective date of February 27, 1987 for the grant of a 100 
percent rating for PTSD is for assignment.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issue on appeal.  The 
veteran has been furnished notice of the applicable laws and 
regulations regarding earlier effective dates for increased 
ratings.  While it does not appear that he has been furnished 
notice of the applicable laws and regulations regarding clear 
and unmistakable error, in view of the favorable decision 
below, the Board finds that he has not been prejudiced in 
this instance.  See Bernard v. Brown, 4 Vet.App. 384 (1993)

With regard to the assistance requirements of the new law, 
the Board observes that all pertinent records are on file.  
No additional pertinent evidence has been identified by the 
veteran.  Accordingly, the Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the issue on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 and implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

The veteran's claim for service connection for PTSD was 
received on February 27, 1987.  In a July 1987 rating 
decision, the RO granted service connection for the veteran's 
PTSD, and assigned it a 30 percent rating, effective from 
February 1987.  
A notice of disagreement with the assignment of the 30 
percent rating was received in July 1987.  In a September 
1987 statement of the case, the RO granted a temporary total 
rating pursuant to 38 C.F.R. § 4.29, effective from January 
6, 1987, and confirmed and continued the 30 percent rating, 
effective from July 1, 1987.  In an October and November 
1987, the RO confirmed and continued the 30 percent rating.  
In a statement in support of claim received in November 1987, 
the veteran perfected his appeal of the 30 percent rating to 
the Board.

In June 1988, the RO granted a temporary total rating 
pursuant to 38 C.F.R. § 4.29, effective from November 3, 
1987, and confirmed and continued the 30 percent rating, 
effective from January 1, 1988.  In July 1989, the RO granted 
a temporary total rating pursuant to 38 C.F.R. § 4.29, 
effective from April 17, 1989, and confirmed and continued 
the 30 percent rating, effective from July 1, 1989.

In a June 1990 decision, the Board denied veteran's claim for 
rating in excess of 30 percent for his PTSD.  In a separate 
decision, it has been held that the June 1990 Board decision 
was clearly and unmistakably erroneous in not assigning a 100 
percent evaluation for PTSD. The veteran's appeal of the July 
1987 rating decision therefore remains open.

The veteran maintains that the effective date for the 100 
percent rating should date back to February 27, 1987, as that 
was when his claim for service connection for PTSD was 
received.

The method for determining the effective date of a grant of 
service connection is set forth in 38 U.S.C.A. § 5110(a), as 
well as 38 C.F.R. § 3.400.  With respect to the assignment of 
an effective date, the applicable law indicates that, except 
as otherwise provided, the effective date of an award based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The Board finds that the proper effective date for the grant 
of the 100 percent rating for the veteran's PTSD is February 
27, 1987, the date of receipt of the veteran's claim for 
service connection for PTSD. A VA hospital report shows that 
the veteran was hospitalized for PTSD from January to June 
1987, and was described as unemployable at hospital 
discharge. Additional VA treatment records and examination 
reports dated between June 1987 and July 1990 show that the 
veteran was for all intents and purposes unemployable. These 
records suggest that substance abuse on his part was a factor 
in his inability to work. The Board, however, need not 
address the question of whether this substance abuse was 
associated with the service-connected PTSD. Rather, it finds 
sufficient evidence that symptomatology attributable to PTSD 
precluded the veteran from pursuing gainful employment as of 
the date of receipt of his initial claim, February 27, 1987. 
Accordingly, a 100 percent schedular evaluation for PTSD is 
warranted as of that date. The benefit of the doubt is 
resolved in the veteran's favor. 38 U.S.C.A. § 5107; 
38 C.F.R. § Part 4, Code 9411 (1996).













ORDER

An effective date of February 27, 1987, for the award of a 
100 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

